Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see attached interview summary and reasons for allowance below.  The discussion during the interview of 05/13/2022 is considered persuasive.  The Final rejection of 03/24/2022 has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Randall Shoemaker on 05/13/2022.

The application has been amended as follows: 
The final rejection of 03/24/2022 is withdrawn.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Examiner inadvertently withdrew claims dependent from claims 1 and 21 in assumption the claims were dependent from independent claim 26 which the followed.
Independent claims 1, 21, and 26 are allowable because they require one or more fining agents to be introduced directly beneath a skimmer in addition to the remaining limitations of said claims.
The term, “directly” as indicated in the claims is limited to a zone of the fining chamber 20 defined by sectioning the skimmer 50 where its thickness Sr as measured between the upstream face 54 and the downstream face 56 is greatest, and then extending first and second planes 70a, 70b from the
upstream and downstream faces 54, 56 of the skimmer 50 where sectioned, respectively, parallel
with the centerplane 64 of the skimmer 50 such that the planes 70a, 70b intersect the floor 30 and
the upstanding wall 32 of the housing 18. The volume between the skimmer 50, the floor 30, the
sidewalls 32c, 32d, and the extended planes 70a, 70b is the zone 70 that is considered to be directly
beneath the skimmer 50. By introducing at least one fining agent into this zone 70, smaller gas
bubbles can more easily be targeted for removal. As indicated in paragraph [0031] of the specification as originally filed.  The dissolvable fining material component given its broadest reasonable interpretation in view of the specification is directed to a plate solid-[0033] or perforated-[0058], or dissolvable rods [0058] of the present specification as supported by the present specification.  This overcomes the closest prior art of record art of record and paragraph [0043] of the art cited in the previous office action filed 03/24/2022.
The claims dependent from present claims 1, 21 and 26 are allowable at least for the above reasons in addition to the remaining limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741